DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2022 has been entered.
 
102 Rejections Withdrawn
The rejection of claims 1, 2, 5, 21, 24, 27 and 35, in so far as they read on the species defined in the previous Office Action, under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 2, 21 and 24, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows scope of the claim set such that it no longer reads on the cited art.  

Markush Search
Inventor having overcome the outstanding art rejection, the search was expanded as called for under Markush examination rules, a compound-by-compound search, to include a single additional species.  That species is defined when, using Formula I: W=NR20 where R20=H; p=t=0; m=n=q=1; Z=X=Y1= -CH2-; and R3 and R4 taken together form an oxo (=O) group.  
All other claimed and as yet unexamined subject matter is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 27 and 35, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6,852,734 B2.
	The reference teaches inventor’s compound: Compound C34 (column 233, line 25).  
	(The examiner notes that the reference teaches another of inventor’s compounds as well: Compound C35 (column 233, line 30).  Both compounds are utilized as intermediates in a prior art synthesis (column 223, line 49).)  

Claim Objections Withdrawn
The objection to claims 3, 8 and 25, outlined in the previous Office Action, is withdrawn.  The amendment cancels the claims.  

Allowable Subject Matter
	The elected species having been previously determined to be free of the prior art (2/23/2022), any claim or portion of a claim drawn exclusively to this species constitutes allowable subject matter.  Thus, claims 7, 19, 32, 33, 37-43, 45, 47 and 49 are objected to as they are drawn to subject matter which is allowable (the elected species) as well as subject matter which has not yet been searched.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/12/2022